Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7-10, 12, 14, 16-19, 26, 28, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina US 20160043846 in view of Miki US 20130223264.

 Regarding claims 1, 10, 19, and 26, Siomina teaches method performed by a wireless device for lean carrier operation, the method comprising:
obtaining lean carrier assistance information (LCAD, the LCAI comprising one or more of the following sets of information for a carrier frequency:
reference signal (RS) muting pattern information, wherein the RS muting pattern information provides a RS muting pattern used in one or more cells on the carrier frequency ([0052], 0068]; and
performing one or more radio operational tasks using the LCAI ([0068]).

Siomina is silent on obtaining coverage area information, wherein the coverage area information indicates a coverage area where the RS muting is applied or is expected to be applied on one or more cells operating on the carrier frequency.
Miki teaches obtaining coverage area / “subject area” information, wherein the coverage area information indicates a coverage area where the RS / “CSI-RS” muting is applied or is expected to be applied on one or more cells operating on the carrier frequency (claim 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Siomina by obtaining coverage area information, wherein the coverage area information indicates a coverage area where the RS muting is applied or is expected to be applied on one or more cells operating on the carrier frequency, as shown by Miki. This modification would benefit the system by improving the accuracy of channel quality estimation (abstract).

Regarding claims 3, 12, 28, the LCAI further comprises carrier frequency information, the carrier frequency information indicating one or more cells in which the RS muting pattern is applied or expected to be applied ([0068]).

Regarding claims 5, 14, obtaining the LCAI comprises one or more of the following:
receiving the LCAI from a network node (fig. 5);
obtaining pre-provisioned LCAI from memory;
determining the LCAI using historical data; and
receiving the LCAI from another wireless device. (fig. 5).

Regarding claims 7, 16, the one or more radio operational tasks comprises one or more of:

performing an initial cell search;
performing a neighbor cell search;
performing time or frequency synchronization;
performing channel estimation
(estimating propagation channel conditions [0003]);
optimizing power saving;
adapting the wireless device activity to the RS muting pattern;
storing the LCAI in a memory;
transmitting at least a portion of the LCAI to another wireless device; and
transmitting at least a portion of the LCAI to a network node.

Regarding claim 8, 17, 31, the coverage area information comprises one or more of a coverage area of one or more cells operating on the carrier frequency   (In one or more embodiments, the present invention proposes a general solution whereby the receiving radio equipment is informed not only on whether muting is used in general in a cell, but also the particular timing and formatting of such muting, ([0019]), a tracking area, a sector identifier, and a location information.

Regarding claims 9, 18, 32, the RS muting pattern information comprises at least one of an indication of a muted bandwidth and an indication of a muted time duration.



Claims 1, 2, 6, 9-11, 15, 18, 26, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad US 20120076106 in view of Miki US 20130223264.

Regarding claims 1, 10, 19, and 26, Bhattad teaches method performed by a wireless device for lean carrier operation, the method comprising:
obtaining lean carrier assistance information (LCAD, the LCAI comprising one or more of the following sets of information for a carrier frequency:
reference signal (RS) muting pattern information, wherein the RS muting pattern information provides a RS muting pattern used in one or more cells on the carrier frequency ([0103, 0127, 0131]); and
performing one or more radio operational tasks using the LCAI (feedback computation, [0070]). 
Miki teaches obtaining coverage area / “subject area” information, wherein the coverage area information indicates a coverage area where the RS / “CSI-RS” muting is applied or is expected to be applied on one or more cells operating on the carrier frequency (claim 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bhattad by obtaining coverage area information, wherein the coverage area information indicates a coverage area where the RS muting is applied or is expected to be applied on one or more cells operating on the carrier frequency, as shown by Miki. This modification would benefit the system by improving the accuracy of channel quality estimation (abstract).

Regarding claim 2, 11, 27, the timing information indicates a time during which the RS muting is applied or is expected to be applied on one or more cells operating on the carrier frequency (time-frequency muting pattern, abstract).

Regarding claims 6, 15, 30, the LCAI is received from the network node via a master information block (MIB) or a system information block (SIB) (SIB, [0084]).

Regarding claims 9, 18, the RS muting pattern information comprises at least one of an indication of a muted bandwidth and an indication of a muted time duration (transmitting information indicating the time-frequency muting pattern to a user equipment, abstract).

Claims 4, 13, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simiona and Miki as applied to claims 4, 12, 28 above, and further in view of Boudreau US 20160262111.

Regarding claims 4, 13, 29, the combination is silent on the carrier frequency information is an absolute radio frequency channel number (ARFCN) of the carrier frequency.
Boudreau teaches the carrier frequency information is an absolute radio frequency channel number (ARFCN) of the carrier frequency ([0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the carrier frequency information is an absolute radio frequency channel number (ARFCN) of the carrier frequency, as shown by Boudreau. This modification would benefit the system by providing a method for the UE to receive carrier frequency information.

Response to Arguments
Applicant’s arguments with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476